Exhibit 10.2
UNCONDITIONAL GUARANTY OF
RENT-A-CENTER, INC.
     THIS UNCONDITIONAL GUARANTY (this “Guaranty”) dated as of August 2, 2010,
is made by Rent-A-Center, Inc., a Delaware corporation (together with such
Person’s permitted successors and permitted assigns, “Guarantor”), in favor of
Citibank, N.A., a national banking association (“Lender”).
     WHEREAS, ColorTyme Finance, Inc., a wholly-owned subsidiary of Guarantor,
and Lender have entered into that certain Franchisee Financing Agreement dated
of even date herewith (the “Agreement”), and as an inducement to Lender to enter
into the Agreement and to make the Loans the Borrowers as provided for therein,
Guarantor has agreed to guarantee the payment and satisfaction of the
Obligations (as defined in the Agreement) of the Borrowers and to execute and
deliver this Guaranty; and
     WHEREAS, Guarantor will directly or indirectly benefit from the use of the
Loan proceeds by the Borrowers for the purposes for which the credit is being
extended pursuant to the Agreement;
     NOW, THEREFORE, in consideration of the foregoing, and intending to be
legally bound hereby, Guarantor guarantees to Lender the prompt and full payment
and performance of the Obligations upon the following terms and conditions:
     1. Definitions. Terms used herein which are defined in the Agreement have
the meanings provided therefor in the Agreement unless the context hereof
otherwise requires or provides.
     2. Guaranty. In consideration of loans, advances or other credit heretofore
or hereafter granted by Lender to the Borrowers, and to enable such loans,
advances or other credit to be maintained or obtained by the Borrowers,
Guarantor unconditionally, absolutely and irrevocably guarantees to Lender the
due and punctual payment at maturity, whether by acceleration or otherwise, and
the due fulfillment and performance of the Obligations. Guarantor is liable for
the full payment and performance of the Obligations as a primary obligor.
     3. Payment. If any of the Obligations is not punctually paid when such
indebtedness becomes due and payable, either by its terms or as a result of the
exercise of any power to accelerate, Guarantor shall, except as otherwise
provided in, and subject to, the Agreement, immediately on demand and without
presentment, protest, notice of protest, notice of nonpayment, notice of intent
to accelerate, notice of acceleration or any other notice whatsoever (all of
which are expressly waived in accordance with Section 4 hereof), pay the amount
due and payable thereon to Lender, at its office specified in Section 15. It is
not necessary for Lender, in order to enforce such payment by Guarantor, first
to institute suit or exhaust its remedies against any Borrower or others liable
on the indebtedness, or to enforce its rights against any security given to
secure such indebtedness; provided, however, if a Collateral LC has been issued
to Lender pursuant to the provisions of Section 3.4 of the Agreement, then
Lender shall first attempt to draw on such Collateral LC to repay the
Obligations prior to enforcement of this Guaranty. Lender is not required to
mitigate damages or take any other action to reduce, collect or enforce the
Obligations. No setoff, counterclaim, reduction or diminution of any obligation,
or any defense of any kind which Guarantor has or may have against any Borrower
or Lender shall be available hereunder to Guarantor. No payment by Guarantor
shall discharge the liability of Guarantor hereunder until the Obligations have
been fully satisfied. If Lender must rescind or restore any payment, or any part
thereof, received by Lender on any part of the Obligations, any prior release or
discharge from the terms of this Guaranty given Guarantor by Lender or any
reduction of Guarantor’s liability hereunder shall be without effect, and this
Guaranty shall remain in full force and effect.
UNCONDITIONAL GUARANTY

Page 1



--------------------------------------------------------------------------------



 



     4. Agreements and Waivers. Guarantor
          (a) agrees to all terms and agreements heretofore or hereafter made by
the Borrowers with Lender;
          (b) agrees that Lender may without impairing its rights or the
obligations of Guarantor hereunder (i) waive or delay the exercise of any of its
rights or remedies against or release any Borrower or any other person or
entity, including, without limitation, any other party who is personally or
whose property is liable with respect to the Obligations or any part thereof
(Guarantor and any such other person or persons are hereafter collectively
called the “Sureties” and individually called a “Surety”); (ii) take or accept
any other security, collateral or guaranty, or other assurance of the payment of
all or any part of the Obligations; (iii) release, surrender, exchange,
subordinate or permit or suffer to exist any deterioration, waste, loss or
impairment (including without limitation negligent, willful, unreasonable or
unjustified impairment) of any collateral, property or security, at any time
existing in connection with, or assuring or securing payment of, all or any part
of the Obligations or the liability of Guarantor or any other Surety;
(iv) increase, renew, extend, or modify the terms of any of the Obligations or
any instrument or agreement evidencing the same; (v) apply payments by any
Borrower, any Surety, or any other person or entity, to any of the Obligations;
(vi) bring suit against any one or more Sureties without joining any other
Surety or any Borrower in such proceeding; (vii) compromise or settle with any
one or more Sureties in whole or in part for such consideration or no
consideration as Lender may deem appropriate, or (viii) partially or fully
release one or more of Guarantor or any other Surety from liability hereunder.
          (c) agrees that the obligations of Guarantor under this Guaranty shall
not be released, diminished, or adversely affected by any of the following:
(i) the insolvency, bankruptcy, rearrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of any Borrower or any
Surety; (ii) the invalidity, illegality or unenforceability of all or any part
of the Obligations or any document or agreement executed in connection with the
Obligations, for any reason, or the fact that any debt included in the
Obligations exceeds the amount permitted by law; (iii) the failure of Lender or
any other party to exercise diligence or reasonable care or to act in a
commercially reasonable manner in the preservation, protection, enforcement,
sale or other handling or treatment of all or any part of such collateral,
property or security; except when such failure results from Lender’s gross
negligence or willful misconduct; (iv) the fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Obligations is not properly
perfected or created, or proves to be unenforceable or subordinate to any other
security interest or lien; (v) the fact that any Borrower has any defense to the
payment of all or any part of the Obligations; (vi) any payment by any Borrower
or any Surety to Lender is a preference under applicable bankruptcy laws, or for
any reason Lender is required to refund such payment or pay such amounts to any
Borrower, any such Surety, or someone else; (vii) any defenses which any
Borrower could assert on the Obligations, including but not limited to failure
of consideration, breach of warranty, fraud, payment, accord and satisfaction,
strict foreclosure, statute of frauds, bankruptcy, infancy, statute of
limitations, lender liability and usury; or (viii) any other action taken or
omitted to be taken with respect to the Agreement, the Loan Documents, the
Obligations, the security and collateral therefor whether or not such action or
omission prejudices Guarantor or any Surety, or increases the likelihood that
Guarantor will be required to pay the Obligations pursuant to the terms hereof;
          (d) agrees that Guarantor is obligated to pay the Obligations when
due, notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether or not particularly described herein, except for the full
and final payment and satisfaction of the Obligations;
          (e) to the extent allowed by applicable law, waives all rights and
remedies now or hereafter accorded by applicable law to guarantors or sureties,
including without limitation any defense, right of offset
UNCONDITIONAL GUARANTY

Page 2



--------------------------------------------------------------------------------



 



or other claim which Guarantor may have against any Borrower or which any
Borrower may have against Lender;
          (f) waives all notices whatsoever with respect to this Guaranty or
with respect to the Obligations, including, but without limitation, notice of
(i) Lender’s acceptance hereof or its intention to act, or its action, in
reliance hereon; (ii) the present existence, future incurring, or any amendment
of the provisions of any of the Obligations or any terms or amounts thereof or
any change therein in the rate of interest thereon; (iii) any default by any
Borrower or any Surety; (iv) the obtaining, enforcing, or releasing of any
guaranty or surety agreement (in addition hereto), pledge, assignment, or other
security for any of the Obligations;
          (g) waives notice of presentment for payment, notice of protest,
protest, demand, notice of intent to accelerate, notice of acceleration and
notice of nonpayment, protest in relation to any instrument evidencing any of
the Obligations, and any demands and notices required by law, except as such
waiver may be expressly prohibited by law, and diligence in bringing suits
against any Surety; and
          (h) waives each right to which any of them may be entitled by virtue
of the laws of the State of Texas governing or relating to suretyship and
guaranties, including, without limitation, any rights under Rule 31, Texas Rules
of Civil Procedure, Chapter 51 of the Texas Property Code, Section 17.001 of the
Texas Civil Practice and Remedies Code, Section 3.605 of the Uniform Commercial
Code, and Chapter 43 of the Texas Civil Practice and Remedies Code, as any or
all of the same may be amended or construed from time to time, or the common law
of the State of Texas at all relevant times.
     5. Liability. The liability of Guarantor under this Guaranty is
irrevocable, absolute and unconditional, without regard to the liability of any
other person, and shall not in any manner be affected by reason of any action
taken or not taken by Lender, which action or inaction is herein consented and
agreed to, nor by the partial or complete unenforceability or invalidity of any
other guaranty or surety agreement, pledge, assignment or other security for any
of the Obligations. No delay in making demand on Sureties or any of them for
satisfaction of the liability hereunder shall prejudice Lender’s right to
enforce such satisfaction. All of Lender’s rights and remedies shall be
cumulative and any failure of Lender to exercise any right hereunder shall not
be construed as a waiver of the right to exercise the same or any other right at
any time, and from time to time, thereafter. This is a continuing guaranty of
payment, not a guaranty of collection, and this Guaranty shall be binding upon
Guarantor regardless of how long before or after the date hereof any of the
Obligations were or are incurred.
     6. Subordination. If any Borrower is now or hereafter becomes indebted to
Guarantor (such indebtedness and all interest thereon is referred to as the
“Affiliated Debt”), such Affiliated Debt shall be subordinate in all respects to
such Borrower’s full payment and performance of the Obligations, and Guarantor
shall not be entitled to enforce or receive payment thereof until all of the
Obligations of such Borrower to Lender have been paid; provided however, that
Guarantor may receive and Borrower may pay or prepay any such Affiliated Debt
if, at the time of making such payment or prepayment and immediately after
giving effect thereto, no Event of Default has occurred and is continuing; and
provided further that Borrower may at any time pay or prepay fees relating to
product servicing and similar fees.
     7. Subrogation. Guarantor does not waive or release any rights of
subrogation, reimbursement or contribution which Guarantor may have, after full
and final payment of the Obligations, against others liable on the Obligations.
Guarantor’s rights of subrogation and reimbursement are subordinate in all
respects to the rights and claims of Lender, and Guarantor may not exercise any
rights it may acquire by way of subrogation under this Guaranty, by payment made
hereunder or otherwise, until all of the Obligations have been fully and finally
paid. If any amount is paid to Guarantor on account of
UNCONDITIONAL GUARANTY

Page 3



--------------------------------------------------------------------------------



 



such subrogation rights when the Obligations have not been paid in full, such
amount shall be held in trust for the benefit of Lender to be credited and
applied on the Obligations, whether matured or unmatured.
     8. Other Indebtedness or Obligations of Guarantor. If Guarantor is or
becomes liable for any indebtedness owed by any Borrower to Lender by
endorsement or otherwise than under this Guaranty, such liability shall not be
affected by this Guaranty, and the rights of Lender hereunder shall be
cumulative of all other rights that Lender may have against Guarantor. The
exercise by Lender of any right or remedy hereunder or under any other
instrument or at law or in equity shall not preclude the concurrent or
subsequent exercise of any other instrument or remedy at law or in equity and
shall not preclude the concurrent or subsequent exercise of any other right or
remedy. Further, without limiting the generality of the foregoing, this Guaranty
is given by Guarantor as an additional guaranty to all guaranties heretofore or
hereafter executed and delivered to Lender by Guarantor in favor of Lender
relating to the indebtedness of any Borrower to Lender, and nothing herein shall
be deemed to replace or be in lieu of any other of such previous or subsequent
guarantees.
     9. Representations. Guarantor represents as follows:
          (a) Guarantor has received, or will receive, direct or indirect
benefit from the making of this Guaranty and the Obligations;
          (b) Guarantor is not relying on the financial condition of the
Borrowers, the collateral intended to be created as security for the payment of
the Obligations, or the agreement of any other party to become a Surety as an
inducement to enter into this Guaranty;
          (c) neither Lender, any Surety, nor any other party has made any
representation, warranty or statement to Guarantor in order to induce Guarantor
to execute this Guaranty;
          (d) as of the date hereof, and after giving effect to this Guaranty
and the contingent obligation evidenced hereby, Guarantor is, and will be
solvent, and has and will have assets which, fairly valued, exceed its
obligations, liabilities and debts, and has and will have property and assets
sufficient to satisfy and repay its obligations and liabilities;
          (e) neither execution and delivery of this Guaranty nor the
consummation of the transactions herein contemplated, nor compliance with the
terms and provisions hereof, will contravene any provision of applicable law,
statute, rule or regulation or any judgment, decree, franchise, order or permit
applicable to Guarantor or will conflict or be inconsistent with, or will result
in any breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
security interest, charge or encumbrance upon any of the property or assets of
Guarantor pursuant to the terms of any material indenture, mortgage, deed of
trust, agreement or other instrument to which Guarantor is a party or by which
Guarantor may be bound;
          (f) Guarantor is a corporation, duly organized, validly existing and
in good standing under the laws of Delaware and has the power and authority to
own its property and to carry on its business in Texas and in each other
jurisdiction in which Guarantor does business and in which the failure to be so
qualified would (when considered alone or when aggregated with the effect of
failure to qualify in all other jurisdictions) have a Material Adverse Effect;
          (g) There is no proceeding involving Guarantor pending or, to the
knowledge of Guarantor, threatened before any court or Governmental Authority,
agency or arbitration authority, except (a) as disclosed to Lender in writing
and acknowledged by Lender prior to the date of this Agreement or (b) that
UNCONDITIONAL GUARANTY

Page 4



--------------------------------------------------------------------------------



 



either individually or in the aggregate could not be reasonably expected to have
a Material Adverse Effect; and
          (h) All taxes and assessments due and payable by Guarantor have been
paid or are being Contested in Good Faith, except for taxes, the failure of
which to pay, will not have a Material Adverse Effect.
     10. Covenant of Guarantor. Until all Obligations of the Borrowers are paid
in full and so long as this Guaranty is in effect, unless compliance has been
waived in writing by Lender, Guarantor agrees to comply with Section 3.4 of the
Agreement.
     11. Right of Offset. Guarantor hereby grants to Lender and to each entity
which owns an interest in the Obligations (a “Participant”) a right of offset at
any time or from time to time, without notice to Guarantor or any other person,
any such notice being hereby waived, upon any and all monies, securities or
other property of Guarantor and the proceeds therefrom, now or hereafter held or
received by or in transit to Lender or any such Participant, for the account of
Guarantor, whether for safekeeping, custody, pledge, transmission, collection or
otherwise, and also upon any and all deposits (general or special, time or
demand, provisional or final, other than payroll accounts) and any other
indebtedness at any time held or owing by Lender or any such Participant to or
for the credit of the account of Guarantor, and any and all claims of Guarantor
against Lender or any such Participant at any time existing, regardless of
whether Lender or any such Participant has made any demand hereunder and
although the Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured; provided, however, if a Collateral LC has been issued
to Lender pursuant to the provisions of Section 3.4 of the Agreement, then
Lender shall first attempt to draw on such Collateral LC to repay the
Obligations prior to exercise of its right of offset hereunder.
     12. Costs and Expenses. Guarantor agrees to pay to Lender, upon demand, all
losses and reasonable costs and expenses, including attorneys’ fees, that may be
incurred by Lender in attempting to cause the Obligations to be satisfied or in
attempting to cause satisfaction of Guarantor’s liability under this Guaranty.
     13. Exercising Rights, Etc. No notice to or demand upon Guarantor in any
case shall, of itself, entitle Guarantor to any other or further notice or
demand in similar or other circumstances. No delay or omission by Lender in
exercising any power or right hereunder shall impair such right or power or be
construed as a waiver thereof or any acquiescence therein, nor shall any single
or partial exercise of any such power preclude other or further exercise
thereof, or the exercise of any other right or power hereunder.
     14. Governing Law and Venue. This Guaranty shall be governed by the
substantive laws of the State of Texas, without regard to principles of
conflicts of laws, and shall be performable in Dallas County, Texas.
     15. Notices. Any notice required or permitted by this Guaranty shall be in
writing and shall be valid, sufficient, and commercially reasonable if deposited
in the mail, certified mail, postage prepaid, return receipt requested, or if
delivered by telephonic facsimile, overnight courier, or personal delivery
addressed to the parties as set forth as follows, unless such address is changed
by written notice hereunder:
UNCONDITIONAL GUARANTY

Page 5



--------------------------------------------------------------------------------



 



          (a) If to Lender:
Citibank, N.A.
8401 N. Central Expressway
Suite 500
Dallas, Texas 75225
Facsimile: (972) 419-3589
          (b) If to Guarantor:
Rent-A-Center, Inc.
5501 Headquarters Drive
Plano, Texas 75024
Facsimile: (972) 403-4923
Notices shall be effective as follows: (i) if given by mail, on the earlier of
(a) five (5) days following deposit in a post office or other official
depository under the care and custody of the United States Postal Service or
(b) actual receipt as shown on the return receipt; (ii) if given by telephone
facsimile, on the day of transmission if made within normal business hours of
the recipient and otherwise on the following business day; or (iii) if by
personal delivery or overnight courier, on the day of delivery to the
appropriate address set forth above; or (iv) if delivery is refused by the
addressee, on the day of the first presentation thereof to the addressee. Any
delivery receipt or affidavit of messenger shall be presumptive evidence of
delivery to the addressee or refusal by the addressee to accept delivery, as the
case may be. Any address for notice may be changed by written notice to the
other party.
     16. Benefit; Binding Effect. This Guaranty shall inure to the benefit of
Lender, any Participant, and their respective successors and assigns, and to any
interest in any of the Obligations, and shall be binding upon Guarantor and its
successors, assigns, heirs, executors, administrators and personal
representatives (provided, however, that Guarantor may not, without the prior
written consent of Lender in each instance, assign or delegate any of its
rights, powers, duties or obligations hereunder, and any attempted assignment or
delegation made without Lender’s prior written consent shall be void ab initio
and of no force or effect).
     17. Entirety and Amendments. This Guaranty embodies the entire agreement
between the parties and supersedes all prior agreements, conditions, and
understandings, if any, relating to the subject matter hereof and thereof, and
this Guaranty may be amended only by an instrument in writing executed by an
authorized officer of the party against whom such amendment is sought to be
enforced.
     18. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, GUARANTOR HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT,
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE ACTIONS OF
LENDER IN NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF OR THEREOF.
[Remainder of Page Intentionally Blank]
UNCONDITIONAL GUARANTY

Page 6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor, intending to be legally bound hereby, has
executed this Guaranty as of the date and year first above written.

            RENT-A-CENTER, INC.
      By:   /s/ Mitchell E. Fadel       Mitchell E. Fadel, President & COO     
       

UNCONDITIONAL GUARANTY

Page 7